NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                           MAY 24 2018
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANSELMO RAMOS-MORALES, AKA                      No.    15-71083
Francisco Perez-Mendoza,
                                                Agency No. A200-884-713
                Petitioner,

 v.                                             MEMORANDUM *       0F0F




JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                  Appeal from the Board of Immigration Appeals

                              Submitted May 16, 2018* *1F1F




                                Seattle, Washington

Before: BERZON, THACKER,** * and HURWITZ, Circuit Judges.
                                   2 F2F




      Anselmo Ramos-Morales (“Petitioner”) seeks review of the Board of

Immigration Appeals (“BIA”) and Immigration Judge (“IJ”) decisions denying his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Stephanie Dawn Thacker, United States Circuit Judge
for the Fourth Circuit, sitting by designation.
applications for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1),

and we deny the petition for review.

      1. The statute governing withholding of removal requires a demonstration that

the petitioner’s “life or freedom would be threatened in that country because of the

[petitioner’s] race, religion, nationality, membership in a particular social group, or

political opinion.” 8 U.S.C. § 1231(b)(3). “[A] petitioner may establish eligibility

for withholding of removal (A) by establishing a presumption of fear of future

persecution based on past persecution, or (B) through an independent showing of

clear probability of future persecution.” Tamang v. Holder, 598 F.3d 1083, 1091

(9th Cir. 2010) (citing 8 C.F.R. § 1208.16(b)(1), (2)).

      2. The BIA’s rejection of Petitioner’s argument that, in Guatemala, he faced

economic and societal discrimination on account of his Mam ethnicity that rises to

the level of persecution was based on substantial evidence.            Our decisions

recognizing economic harm as persecution are grounded in an individualized

showing of harm. See, e.g., Baballah v. Ashcroft, 367 F.3d 1067, 1071–72, 1075

(9th Cir. 2004) (recognizing economic persecution where Israeli Marines

“deliberately interfered” with the petitioner’s attempts to maintain a fishing business

by destroying his fishing nets, frightening his crew, and making sure he received

unwarranted citations); Gonzalez v. INS, 82 F.3d 903, 906, 910 (9th Cir. 1996)


                                          2
(finding economic persecution where petitioner “was forced to liquidate her business

because she was denied the card she would need from the Ministry of Commerce to

buy inventory”); see also Kovac v. INS, 407 F.2d 102, 104, 107 (9th Cir. 1969)

(ordering reopening of immigration proceedings where petitioner alleged economic

harm because Yugoslavian police “contacted his employers and caused him to lose

several jobs as a chef, and to be turned away when seeking employment while others

less qualified were hired”). Here, Petitioner, alleging only that his “people[,] the

Mam[,] face systemic discrimination in Guatemala,” has not demonstrated

individualized economic harm.

      3. Substantial evidence also supported the BIA’s rejection of Petitioner’s

claim that he has demonstrated a clear probability of future persecution as a member

of his nuclear family. A “clear probability” means “it is ‘more likely than not’ that

the petitioner would be subject to persecution on account of one of the protected

grounds.” Tamang, 598 F.3d at 1091 (quoting INS v. Cardoza–Fonseca, 480 U.S.
421, 429 (1987)). Petitioner asserts that his father received vague death threats after

Petitioner’s uncle was killed. But where a petitioner’s “fear of future persecution

rests solely upon threats received by his family, it is especially significant that his

family . . . continues to live [in Guatemala] unharmed, after being threatened.” Id.

at 1094. “[A] petitioner’s fear of future persecution is weakened, even undercut,

when similarly-situated family members living in the petitioner’s home country are


                                          3
not harmed.” Id. (internal quotations omitted). Petitioner’s father received vague

threats and still resides in Guatemala unharmed. Petitioner has not demonstrated a

clear probability of future persecution as a member of his nuclear family.

      4. “[T]o qualify for CAT protection, a petitioner must show it is more likely

than not he or she would be tortured if removed to the country of origin.” Id. at

1095. “The same ‘more likely than not’ standard applies to CAT protection as it

does to withholding of removal; however, for CAT protection, the harm feared must

meet the definition of torture.” Id. For the same reasons Petitioner has failed to

show a clear probability of future harm for withholding of removal, he has failed to

show that it is more likely than not that he would be tortured if removed to

Guatemala.

      PETITION FOR REVIEW DENIED.




                                         4